Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Using Computer Vision to enhance Safety of Workforce in Manufacturing in a Post COVID World to Khandelwal et al. hereinafter, “Khandelwal” in view of US 2017/0169297 A1 to Bernal et al., hereinafter, “Bernal” and US 2005/0143096 A1 to Boesch.
Claim 1. A method of providing an alert for a distance violation, comprising: Khandelwal [Abstract] teaches the COVID-19 pandemic forced governments across the world to impose lockdowns to prevent virus transmissions.,,Reports indicate that maintaining social distancing and wearing face masks while at work clearly reduces the risk of transmission. We decided to use computer vision on CCTV feeds to monitor worker activity and detect violations which trigger real time voice alerts on the shop floor. 

monitoring video frames of a video feed captured by a camera; Khandelwal [Abstract] teaches the COVID-19 pandemic forced governments across the world to impose lockdowns to prevent virus transmissions.,,Reports indicate that maintaining social distancing and wearing face masks while at work clearly reduces the risk of transmission. We decided to use computer vision on CCTV feeds to monitor worker activity and detect violations which trigger real time voice alerts on the shop floor. 

Khandelwal [IV. A. Data Collection and Processing] teaches we collected live videos feeds from CCTVs cameras across various manufacturing sites of the Aditya Birla Group and generated a large dataset of frames that was used for training our models.

calculating a distance between each respective person among the number of people in the monitored video frame to each of the other people in the monitored image in response to the number of people being above the group threshold; Khandelwal [IV. Social Distancing Monitoring] teaches the social distancing monitoring module resides as part of the model layer in the solution. In case any video feed records any recurring violations lower than the threshold distance value for minimum specified duration, an alert is triggered to the AE. The alert is subsequently handled by the AE to trigger the necessary mechanism. This can also enable audit traceability by linking all associations between infected individuals. This module detects workers in a given frame and then calculates the inter-se distance between each worker. The details of each section are discussed in this section.

Khandelwal [IV. C. Distance Measurements] teaches thereafter the minimum of the four distances is chosen and compared to threshold distance “t” which is the assumed safe distance. If the minimum calculated distance is less than the threshold, we generate an alert thus ensuring that no two sets of people stand close to each other.

comparing each calculated distance to a distance threshold; Khandelwal [IV. C. Distance Measurements] teaches thereafter the minimum of the four distances is chosen and compared to threshold distance “t” which is the assumed safe distance. If the minimum calculated distance is less than the threshold, we generate an alert thus ensuring that no two sets of people stand close to each other.

and generating an alert in response to any calculated distance not satisfying the distance threshold. Khandelwal [IV. D Results] teaches bearing in mind the optimization and calibration methods described above, we deployed the algorithm with thresholds so that it triggers an alarm once social distancing violation occurs.

determining if a number of people in a monitored video frame is above a group threshold; Khandelwal Figure 5: Calculation of distances between two workers in real time and detection of violation once calculated distance is below threshold distance. Examiner interprets when there are more than one person in a frame detected, the distance calculation is performed. Therefore the group threshold is one person. 

Khandelwal [IV. C. Distance Measurements] teaches Thereafter the minimum of the four distances is chosen and compared to threshold distance “t” which is the assumed safe distance. If the minimum calculated distance is less than the threshold, we generate an alert thus ensuring that no two sets of people stand close to each other.

While Khandelwal defines the group size being two people, Bernal and Boesch, both in the field of group identification, teaches defines groups and a group threshold. Bernal [0008-0010] teaches a computer-implemented method of monitoring a region of interest comprises obtaining visual data comprising image frames of the region of interest over a period of time, analyzing individual subjects within the region of interest, the analyzing including at least one of tracking movement of individual subjects over time within the region of interest or extracting an appearance attribute of the individual subjects, and defining a group to include individual subjects having at least one of similar movement profiles or similar appearance attributes. The tracking movement includes detecting at least one of a trajectory of an individual subject within the region of interest, a dwell of an individual subject in at least one location within the region of interest, or an entrance or exit location within the region of interest.

Boesch [0013-0014], [0015] teaches in yet another embodiment of the present invention, a system monitors group members relative to each other to determine that each member of the group maintains a proximity to at least one other member of the group. This embodiment allows arbitrary subgroups of a minimum size to operate independently (within some established threshold limit) of other members of the group while enforcing rules that limit how dispersed the subgroups may become relative to each other. [0016-0018]

Boesch [0050] In another embodiment of the present invention, location rule comprises a proximity threshold relative to a perimeter boundary. In yet another embodiment of the present invention, the perimeter boundary is egress perimeter boundary that defines an area from which the wireless device may not depart. In an alternate embodiment of the present invention, the perimeter boundary is an ingress perimeter boundary that defines an area into which the wireless device may not enter. In another embodiment of the present invention, the location rule comprises a proximity threshold relative to the second wireless device. The proximity threshold relative to the second wireless device comprises a maximum allowable separation threshold.

Boesch [0066-0068], [0069] teaches a route comprises an egress perimeter defined by one or more deviation thresholds comprising a distance from the route. Violation of a first deviation threshold would cause a warning to be issued. Violation of a second deviation threshold would cause an alarm to be issued and remedial action to be taken. [0070-0072]

Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Khandelwal with the teachings of Bernal [0007] and Boesch [0012] to analyze groups of people rather than each individual person is more desirable and/or yields additional and/or more pertinent information and it would be beneficial to the capability to monitor the location of group members relative to each other and to one or more defined boundaries and to relate this information to some or all of the members of the group.

Claim 2. Khandelwal further teaches further comprising: identifying the number of people in a monitored video frame by using facial recognition software. Khandelwal [V. A. Face Detection] teaches we used deep learning-based CNN models for face detection due to the advantages have been established widely 

Khandelwal [B. Face Detection Models] teaches the Viola Jones Face Detector [7] which used cascaded Haar features is one of the most widely used face detector. Another model for face detection was proposed by Li et al. [8] which was a Multi-View Face Detector using surf features. In addition, a tree structure based deformable part model was proposed in [9]. However, with the advent of deep learning, CNN based face detectors [6] are being widely used by the research community and industries alike. CNN based models learn face representations from the annotated data as described in [10]. These models are then capable of identifying faces and suggesting facial landmarks in the input images.

Claim 3. Khandelwal, Bernal and Boesch further teaches wherein the step of determining if a number of people in a monitored video frame is above a group threshold comprises: comparing additional video frames having the number of people at a first time and at a second time to determine if the number of people in the monitored video frame are excluded from satisfying the distance threshold; and if the number of people are determined to be excluded from satisfying the distance threshold, excluding the number of people from the group threshold requirement. Khandelwal [IV. A. Data Collection and Processing] teaches we collected live videos feeds from CCTVs cameras across various manufacturing sites of the Aditya Birla Group and generated a large dataset of frames that was used for training our models. Visual inspection of the videos showed that our target object, viz. a person, was not present in all the frames. In order to avoid going through all feeds and manually selecting frames containing persons, we filtered videos to select frames that have moving objects which majorly constitutes working staff.

Bernal [0066] teaches Turning to FIGS. 6A and 6B, exemplary histograms and timestamps are overlayed on respective image frames depicting two people entering and exiting a retail environment at similar times. It will be appreciated that the histograms can be compared to identify the individuals. Using the common timestamps of the entrance and exit of each individual, the system and method of the present disclosure can assign each of the individuals to a common group. In cases where the timestamps are very close or identical (as in this exemplary case), the likelihood that the individuals belong to the same group is high. In one embodiment, individuals with the same or similar entrance and exit times can be determined, and then further processing can be performed to determine matches between unique individuals having the same or similar entrance and exit times.

Boesch [0013-0014], [0015] teaches in yet another embodiment of the present invention, a system monitors group members relative to each other to determine that each member of the group maintains a proximity to at least one other member of the group. This embodiment allows arbitrary subgroups of a minimum size to operate independently (within some established threshold limit) of other members of the group while enforcing rules that limit how dispersed the subgroups may become relative to each other. [0016-0018]

Boesch [0050] In another embodiment of the present invention, location rule comprises a proximity threshold relative to a perimeter boundary. In yet another embodiment of the present invention, the perimeter boundary is egress perimeter boundary that defines an area from which the wireless device may not depart. In an alternate embodiment of the present invention, the perimeter boundary is an ingress perimeter boundary that defines an area into which the wireless device may not enter. In another embodiment of the present invention, the location rule comprises a proximity threshold relative to the second wireless device. The proximity threshold relative to the second wireless device comprises a maximum allowable separation threshold.

Boesch [0066-0068], [0069] teaches a route comprises an egress perimeter defined by one or more deviation thresholds comprising a distance from the route. Violation of a first deviation threshold would cause a warning to be issued. Violation of a second deviation threshold would cause an alarm to be issued and remedial action to be taken. [0070-0072]

Claim 4. Boesch further teaches wherein the number of people excluded from satisfying the distance threshold are classified as family members. Boesch [0013-0014], [0015] teaches in yet another embodiment of the present invention, a system monitors group members relative to each other to determine that each member of the group maintains a proximity to at least one other member of the group. This embodiment allows arbitrary subgroups of a minimum size to operate independently (within some established threshold limit) of other members of the group while enforcing rules that limit how dispersed the subgroups may become relative to each other. [0016-0018]

Boesch [0050] In another embodiment of the present invention, location rule comprises a proximity threshold relative to a perimeter boundary. In yet another embodiment of the present invention, the perimeter boundary is egress perimeter boundary that defines an area from which the wireless device may not depart. In an alternate embodiment of the present invention, the perimeter boundary is an ingress perimeter boundary that defines an area into which the wireless device may not enter. In another embodiment of the present invention, the location rule comprises a proximity threshold relative to the second wireless device. The proximity threshold relative to the second wireless device comprises a maximum allowable separation threshold.

Boesch [0066-0068], [0069] teaches a route comprises an egress perimeter defined by one or more deviation thresholds comprising a distance from the route. Violation of a first deviation threshold would cause a warning to be issued. Violation of a second deviation threshold would cause an alarm to be issued and remedial action to be taken. [0070-0072]

Claim 5. Khandelwal further teaches wherein the step of calculating a distance between each respective person among the number of people in the monitored video frame to each of the other people in the monitored video frame in response to the number of people being above the group threshold comprises: calculating a first physical distance between a first person of the number of people and a second person of the number of people identified the monitored video frames using a distance determination model that uses a first size of a first bounding box around the first person to determine a first depth component of a first set of coordinates for the first person, and that uses a second size of a second bounding box around the second person to determine a second depth component of a second set of coordinates for the second person. Khandelwal [IV. C. Distance Measurements] teaches  

Claim 6. Khandelwal further teaches wherein generating an alert in response to any calculated distance not satisfying the distance threshold comprises generating one or more of an audible alert, a visual alert, or a notification to a third-party. Khandelwal [IV. D. Results] teaches bearing in mind the optimization and calibration methods described above, we deployed the algorithm with thresholds so that it triggers an alarm once social distancing violation occurs.

Claim 7. Khandelwal further teaches wherein the video feed captured by a camera is transmitted over a network. Khandelwal [Figure 1] (CCTV Cameras and Central Database)

Claim 8. Khandelwal further teaches where the steps of determining if a number of people in a monitored video frame is above a group threshold, calculating a distance between each respective person among the number of people in the monitored video frame to each of the other people in the monitored image in response to the number of people being above the group threshold, and comparing each calculated distance to a distance threshold, are performed by a processor remote from the camera. Khandelwal [IV. C. Distance Measurements] teaches thereafter the minimum of the four distances is chosen and compared to threshold distance “t” which is the assumed safe distance. If the minimum calculated distance is less than the threshold, we generate an alert thus ensuring that no two sets of people stand close to each other.

Khandelwal [IV. A. Data Collection and Processing] teaches we collected live videos feeds from CCTVs cameras across various manufacturing sites of the Aditya Birla Group and generated a large dataset of frames that was used for training our models. Visual inspection of the videos showed that our target object, viz. a person, was not present in all the frames. In order to avoid going through all feeds and manually selecting frames containing persons, we filtered videos to select frames that have moving objects which majorly constitutes working staff. We make use of the existing background subtraction algorithm as described in [24, 27]. As a pre-processing step, we also categorized frames containing objects in low-light and normal light. Finally, a total of 6589 person annotations were completed of which 80% were set aside for training and the remaining 20% for validation.

Claim 9. It differs from claim 1 in that it is a video analysis system performing the method of claim 1. Therefore claim 9 has been reviewed and analyzed in the same way as claim 1. See the above analysis.  

Claim 10. Khandelwal further teaches wherein the memory and processor are coupled to a computing device.  Khandelwal [Figure 1]

Claim 11. Khandelwal further teaches wherein the computing device is a cloud-based structure. Khandelwal [Figure 1] 

Khandelwal [III. Solution Overview] teaches there are many ways to solve the problem of ensuring safety of workers in the workplace which include physical monitoring as well as leveraging wireless technologies such as Bluetooth, RFID etc…the CCTV camera video feeds from the Network Video Recorder (NVR) are streamed to a central server using RTSP.

Per specification [0084] teaches The computing device 440 may be integrated with the cameras 407, may be a local or remote mobile or fixed computer device (e.g., a server, desktop, laptop, etc.), or may be a cloud-based or shared computing structure accessible through a wireless network 450. 

Claim 12. Khandelwal further teaches where the computing device is integrated with the at least one camera.  Khandelwal [Figure 1]

Claim 13. Khandelwal further teaches further comprising a communications component for facilitating communications between the computing device and external devices. Khandelwal [Figure 1] (NVR and Central Database) 

Claim 14. Boesch further teaches further comprising a display having a user interface component. Boesch [0006] teaches since this is the vast majority of time, an opportunity existed for emergency response personnel to locate a cellular phone user in the event of an emergency. Examiner interpret a cellular to have a display and user interface component. 

Boesch [0009] teaches it is anticipated that some GPS applications will be available for cell phones shortly. However, these applications are limited to telling a cell phone user where that user is located or conveying that GPS information to some emergency response vehicle. Examiner interpret a cellular to have a display and user interface component. 
Claim 15. Boesch further teaches wherein the display is configured to display the generated alert. Boesch [0006] teaches since this is the vast majority of time, an opportunity existed for emergency response personnel to locate a cellular phone user in the event of an emergency. Examiner interpret a cellular to have a display and user interface component. 

Boesch [0009] teaches it is anticipated that some GPS applications will be available for cell phones shortly. However, these applications are limited to telling a cell phone user where that user is located or conveying that GPS information to some emergency response vehicle. Examiner interpret a cellular to have a display and user interface component. 
Claim 16. Khandelwal further teaches further comprising a speaker configured to output the generated alert.  Khandelwal [Introduction] teaches once detected, a real time voice alert is triggered in the area of the violation. 

Khandelwal [III. Solution Overview] teaches the output of each model is processed through a business logic layer and relevant alerts are sent to the alerting engine. The alerting engine (AE) orchestrates the voice alerts that need to be played at a specific site with a specific message.

Khandelwal [Figure 1]

Claim 17. Bernal further teaches wherein each monitored video frame includes a timestamp for identifying a respective monitored video frame. Bernal [0066] teaches Turning to FIGS. 6A and 6B, exemplary histograms and timestamps are overlayed on respective image frames depicting two people entering and exiting a retail environment at similar times. It will be appreciated that the histograms can be compared to identify the individuals. Using the common timestamps of the entrance and exit of each individual, the system and method of the present disclosure can assign each of the individuals to a common group. In cases where the timestamps are very close or identical (as in this exemplary case), the likelihood that the individuals belong to the same group is high. In one embodiment, individuals with the same or similar entrance and exit times can be determined, and then further processing can be performed to determine matches between unique individuals having the same or similar entrance and exit times.

Claim 18. Khandelwal further teaches further comprising a distance determiner component for implementing a presentation layer to convey information regarding the calculated distances between each respective person among the number of people in the monitored image to each of the other people in the monitored video frame in response to the number of people being above the group threshold. Khandelwal [IV. Social Distancing Monitoring] teaches the social distancing monitoring module resides as part of the model layer in the solution. In case any video feed records any recurring violations lower than the threshold distance value for minimum specified duration, an alert is triggered to the AE. The alert is subsequently handled by the AE to trigger the necessary mechanism. This can also enable audit traceability by linking all associations between infected individuals. This module detects workers in a given frame and then calculates the inter-se distance between each worker. The details of each section are discussed in this section.

Khandelwal [Figure 5]

Claim 19. Khandelwal further teaches further comprising an object determiner component for implementing a presentation layer to convey information regarding the number of people determined to be in the monitored video frame. Khandelwal [Figure 5]

Claim 20. It differs from claim 1 in that it is a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, configure a processor to perform the method of claim 1. Therefore claim 9 has been reviewed and analyzed in the same way as claim 1. See the above analysis.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661